Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 1 of 8 PageID# 5957




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,                              Case No. 1:20-cr-00143

                               Plaintiff,               The Honorable Judge Ellis

           v.                                           Hearing on Motion to Compel: May 28,
                                                        2021
 ZACKARY ELLIS SANDERS,
                                                        Trial: July 12, 2021
                               Defendant.


                DEFENDANT’S REPLY TO GOVERNMENT OPPOSITION

       Zackary Ellis Sanders, by and through counsel, respectfully submits this reply to the

government’s opposition to his motion to compel any Title III warrant and/or pen register/trap

and trace (“PRTT”) order(s) that the FBI obtained as part of its investigation of the target website

and the IP addresses that were alleged to have visited it, including the Sanders family’s IP

address.

       Notwithstanding the government’s opposition, the Court should grant Mr. Sanders’s

motion to compel for at least three reasons. First, the government has previously dismissed as

“hypothetical” and “speculative” Mr. Sanders’s requests for discovery that the government knew

well it possessed and that reflected what Mr. Sanders said it would. Those Brady violations have

directly prejudiced Mr. Sanders and resulted in obviously incorrect rulings by this Court.

Second, the government’s opposition fails to answer the relevant question: whether law

enforcement obtained a Title III warrant and/or PRTT order(s) with respect to the target website

in this case. Indeed, the government’s opposition appears deliberately worded to evade that

question. And third, the government’s representation to this Court that it decided to seek a
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 2 of 8 PageID# 5958




search warrant for the Sanders family’s home based on nothing more than a “tip” listing the

Sanders’s family’s IP address as one of thousands to have visited the target website is simply not

credible. Based on the large number of IP addresses the foreign law enforcement agency

(“FLA”) provided, the government is plainly withholding an additional form(s) of electronic

surveillance involving the Sanders family’s IP address that the FBI used when determining

whether to seek a search warrant.

                                            DISCUSSION

      I.      The government has previously dismissed as “hypothetical” and “speculative”
              Mr. Sanders’s requests for discovery that the government knew well it possessed
              and that reflected what Mr. Sanders said it would.

           This is not the first time the government has misleadingly dismissed Mr. Sanders’s

requests for discovery material as “baseless speculation” or “concocted,” ECF No. 350 at 2,

while in knowing possession of the very material Mr. Sanders was seeking—only to produce the

requested material after the time the defense could make effective use of it.1 With respect to the

four exculpatory screenshots the government belatedly produced, for example, the government

similarly denigrated Mr. Sanders’s requests for that material while possessing it all along.

Indeed, in litigating Mr. Sanders’s prior motions to compel involving the screenshots, the

government used the word “speculative” seven times, “conclusory” eight times, and “fish” or

“fishing expedition” nine times, even though the government was referring to screenshots it

possessed before Mr. Sanders was ever charged.2 In describing the defense’s requests in this

manner, the government blatantly misled the Court about the material’s existence.




1
    See, e.g., Gov’t Opp’n (ECF No. 43) at 1, 19.
2
 See Defense Pleadings (ECF Nos. 51, 88, 89, 176, 241, and 316); Gov’t Opp’n (ECF No.
43).Gov’t Opp’n (ECF No. 57) at 6 (similar); Gov’t Opp’n (ECF No. 70) at 6 (similar).


                                                    2
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 3 of 8 PageID# 5959




       Relying on the government’s characterizations of Mr. Sanders’s requests, the Court

agreed that Mr. Sanders was engaging in mere “hopeful speculation,” Court Opinion (ECF No.

73) at 13; Court Opinion (ECF No. 107) at 9 (similar), and denied his motions to compel,

including with respect to the four exculpatory screenshots the government was withholding at

that very time. Much worse, having been misled by the government’s deliberately selective

production of inculpatory screenshots only, the Court issued a clearly incorrect ruling on Mr.

Sanders’s motion to suppress, holding that the website in fact included no legal content, when

the government well knew the opposite was true. See Memorandum Opinion (ECF No. 113) at

16 (“Defendant’s claim that the site included legal content . . . does not make it so. . . [T]hat

claim is contradicted by screenshots of the site provided by the FBI, which display the [target]

website’s board index . . . Thus, Special Agent Ford’s description of the [target] website is

accurate and without any materially misleading omissions.”); but see Later Produced

Screenshots, attached as Ex. 1 (displaying only legal content). When the government finally

produced the four additional screenshots demonstrating that the website’s very homepage neither

contained nor “advertised” any illegal content, the Court then had to reverse itself entirely on the

significance of the screenshots, paradoxically holding that “[t]he fact that the Target Website’s

homepage does not mention child pornography in no way changes the conclusion that the

Affidavit accurately portrayed the Target Website and the FLA Tip.” Court Opinion (ECF No.

237) at 2, n.1. The Court’s reversal—which was not just incorrect but transparently so—was the

direct result of the government withholding exculpatory material until well past the time the

Court could appropriately consider it as part of the record. Needless to say, the Court should not

allow those events to repeat themselves here.




                                                  3
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 4 of 8 PageID# 5960




    II.      The government’s opposition fails to answer the relevant question: whether law
             enforcement obtained a Title III warrant and/or PRTT order with respect to the
             target website in this case.

          The government’s arguments in opposition to Mr. Sanders’s motion for a Title III warrant

and/or PRTT order(s) are consistent with its past practice of attacking Mr. Sanders’s requests

while simultaneously dodging the question of whether the government (meaning not just the

prosecutors here, but also the FBI and the Department of Justice generally) possesses the

material.3 Instead of simply denying that it ever sought a Title III warrant and/or PRTT order(s)

to investigate the IP addresses that were identified as having visited the target website in the

spring of 2019, the government adopts the same refrain from prior pleadings and refers to the

requested Title III warrant and/or PRTT order(s) as “hypothetical.” Gov’t Opp’n (ECF No. 350)

at 1.

          The government states that it “has no material to produce in response to the defendant’s

request for a [Title III warrant and/or PRTT order] used in the investigation of his IP address.”

Id. at 3-4. But this only begs the question of how the government defines its duty “to produce”

in the first instance. If past events in this very case are a guide, then the government’s

understanding of that duty is unduly narrow and inconsistent with Brady. Moreover, the

government’s qualification that the Title III warrant and/or PRTT order must have been “used in

the investigation of [Mr. Sanders’s] IP address” is also concerning. Id. at 3-4. In strikingly

similar FBI operations, the Title III warrants and/or PRTT orders were often not specific to an



3
  In discussions with defense counsel, the government has repeatedly drawn distinctions between
materials in its possession and what might be residing with the FBI or at the Department of
Justice, with the suggestion that the prosecutors here are not accountable for Brady material in
the FBI or DOJ’s possession. The Supreme Court rejected any such distinction long ago. See
Kyles v. Whitley, 514 U.S. 419 (1995). The Court should ensure that the government is not
relying on this incorrect argument to further evade its core discovery obligations.



                                                  4
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 5 of 8 PageID# 5961
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 6 of 8 PageID# 5962
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 7 of 8 PageID# 5963




                                         CONCLUSION

       Although the government claims to be “aware of its Rule 16, Brady, Giglio, and other

disclosure obligations,” Gov’t Opp’n (ECF 350) at 2, it suppressed for many months four

exculpatory screenshots of the target website that directly contradicted Special Agent Ford’s

affidavit, the government’s representations to the Court, and this Court’s memorandum opinions.

The government only disclosed such screenshots, and the subpoena for          IP addresses, after

Mr. Sanders could make effective use of them in litigating his motion to suppress. The Court

should not permit the government to engage in gamesmanship of this kind—in direct violation of

Brady and Rule 16—yet again. For the above reasons, the Court should order the government to

produce the missing warrant and/or orders, or, in the alternative, to produce it to the Court for in

camera inspection.


                                              Respectfully submitted,

                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                                         /s/
                                              Nina J. Ginsberg (#19472)
                                              DiMuroGinsberg, P.C.
                                              1101 King Street, Suite 610
                                              Alexandria, VA 22314
                                              Telephone: (703) 684-4333
                                              Facsimile: (703) 548-3181
                                              Email: nginsberg@dimuro.com

                                              Counsel for Defendant Zackary Ellis Sanders



                                                 7
Case 1:20-cr-00143-TSE Document 353 Filed 05/19/21 Page 8 of 8 PageID# 5964




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the Eastern District of Virginia

Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                            /s/ Jonathan Jeffress
                                            Jonathan Jeffress




                                                8
